Exhibit 10.1

FAR EAST ENERGY CORPORATION

FORM OF RESTRICTED STOCK AGREEMENT

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Far East Energy Corporation (the “Company”), a Nevada corporation, hereby grants
to                     , [a director] [an employee] (the “Holder”), shares of
the common stock, $0.001 par value per share, of the Company (“Shares”), which
are subject to certain restrictions and to a risk of forfeiture upon the terms
set forth in this restricted stock agreement (this “Agreement”):

WHEREAS, the Holder has been granted the following award (the “Award”) in
connection with his or her [retention as an employee] [service as a director]
and as compensation for services to be rendered; and the following terms reflect
the Company’s 2005 Incentive Stock Plan (the “Plan”);

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Defined Terms; Plan. Terms used but not defined herein shall have the same
meaning ascribed to such terms in the Plan. This Agreement and the grant herein
is subject to the terms and conditions herein and the terms and conditions of
the applicable provisions of the Plan, the terms of which are incorporated
herein by reference.

2. Grant. The Holder is hereby granted                      Shares pursuant to
the Plan, subject to certain restrictions and a risk of forfeiture (the
“Restricted Shares”). The Restricted Shares are granted as of
                     (the “Date of Grant”).

3. Vesting of Award. Subject to Sections 4 and 9 below, the other terms and
conditions of this Agreement and Section 26 of the Plan, [         Shares of the
Award shall vest on the Date of Grant] [         Shares of the Award shall vest
in          equal annual installments, beginning on the                     
anniversary of the Date of Grant.]

4. Effect of Termination of Service; Forfeiture of Unvested Shares. Subject to
Section 9 below, the other terms and conditions of this Agreement and Section 26
of the Plan, notwithstanding Section 3 above, upon a Termination of Service for
any reason prior to the vesting of the Restricted Shares, the unvested
Restricted Shares shall be immediately forfeited.

5. Certificates. Each certificate representing the Restricted Shares (the
“Restricted Certificate”) shall be dated the Date of Grant, registered in the
Holder’s name, and bear an appropriate legend referring to the terms, conditions
and restrictions applicable to the Restricted Shares (the “Restrictive Legend”).
Until the Restricted Shares represented by the Restricted Certificate have
vested, the Restricted Certificate must remain in the physical possession of the
Company. Upon the vesting of the Restricted Shares pursuant to Sections 3 or 9
of this Agreement, the Restrictive Legend shall be removed and the certificate
representing vested Shares may be delivered to the Holder.

6. Rights of a Shareholder. The Holder shall have all of the rights of a
shareholder including, without limitation, the right to vote Restricted Shares
and the right to receive dividends thereon.

7. Nontransferability. Prior to the vesting of the Restricted Shares, this
Award, or any interest therein, shall not be transferable by the Holder except
by will or the laws of descent and distribution.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Award (or any part thereof) may be
transferred by the Holder (for no consideration) to members of his or her
“immediate family,” to a trust or other entity established for the exclusive
benefit of solely one or more members of the Holder’s “immediate family,” or to
a charitable organization qualified for tax exemption under Code
Section 501(c)(3). Any Award held by the transferee will continue to be subject
to the same terms and conditions that were applicable to the Award immediately
prior to the transfer, except that the Award will be transferable by the
transferee only by will or the laws of descent and distribution. For purposes of
this Agreement, “immediate family” means the Holder’s children, stepchildren,
grandchildren, parents, stepparents, grandparents, spouse, siblings (including
half brothers and sisters), in-laws, and relationships arising because of legal
adoption.

8. Transfer of Shares. The vested Shares delivered hereunder, or any interest
therein, may be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, applicable United States federal and state
securities laws or any other applicable laws or regulations and the terms and
conditions this Agreement and the Plan.

9. Effect of Change of Control. Subject to the terms of this Section 9 and the
other terms of this Agreement, if, on or before the date ending 24 months
following the occurrence of a Change of Control, there is Termination of Service
of the Holder for any reason (other than for cause as determined by the
Committee in its good faith reasonable judgment), then the Restricted Shares
shall become immediately vested in full and all restrictions of transfer shall
terminate on the date of such Termination of Service; provided that prior to the
occurrence of a Change of Control, the Committee, in its sole discretion and
without consent of the Holder, may determine that the unvested Restricted Shares
shall vest and the restrictions relating to transfer shall terminate effective
upon the occurrence of a Change of Control.

10. Lock Up Agreement. The Holder agrees that upon request of the Company or the
underwriters managing any underwritten offering of the Company’s securities, the
Holder shall agree in writing that for a period of time (not to exceed 180 days)
from the effective date of any registration of securities of the Company, the
Holder will not sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any Restricted Shares that may vest during
such period of time, without the prior written consent of the Company or such
underwriters, as the case may be.

11. Expenses of Issuance of Shares. The issuance of stock certificates
representing the Shares, in whole or in part, shall be without charge to the
Holder. The Company shall pay, and indemnify the Holder from and against any
issuance, stamp or documentary taxes (other than transfer taxes) or charges
imposed by any governmental body, agency or official (other than income taxes)
or by reason of the issuance of shares hereunder.

12. Withholding. Prior to the vesting of the Restricted Shares, the Holder shall
pay to the Company or make arrangements satisfactory to the Committee in any
manner permitted by the terms of the Plan regarding payment of any federal,
state or local taxes of any kind required by law to be withheld upon the vesting
of the Restricted Shares and the Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind otherwise
due to the Holder, federal, state and local taxes of any kind required by law to
be withheld upon the vesting of the Restricted Shares; provided however, that
the Holder shall have the right, but not the obligation, to satisfy any federal,
state or local taxes of any kind required by law to be withheld upon the vesting
of the Restricted Shares by the withholding by the Company of such number of
Shares as have an aggregate Fair Market Value (as defined in the Plan) on the
date of vesting equal to the amount of any federal, state or local taxes of any
kind required by law to be withheld.



--------------------------------------------------------------------------------

13. References. References herein to rights and obligations of the Holder shall
apply, where appropriate, to the Holder’s legal representative or estate without
regard to whether specific reference to such legal representative or estate is
contained in a particular provision of this Agreement.

14. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

 

    Far East Energy Corporation                   Attn.: Secretary

If to the Holder:

 

                       

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts made and
to be performed in the State of Texas without regard to conflict of laws
principles.

16. Entire Agreement. This Agreement and the Plan constitute the entire
agreement among the parties relating to the subject matter hereof, and any
previous agreement or understanding among the parties with respect thereto is
superseded by this Agreement and the Plan.

17. Counterparts. This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.

18. Conflict. To the extent the provisions of this Agreement conflicts with the
terms and conditions of any written agreement between the Company and the
Holder, the terms and conditions of such agreement shall control.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the Date
of Grant.

 

FAR EAST ENERGY CORPORATION By:             Name:        Title:     

 

 

HOLDER                 [name]